Jackson, Justice.
It is quite clear that equity has jurisdiction over charities- and religious trusts and uses in a particular and special-manner under our Code. §§3155, 3157, 3158. Indeed it has such jurisdiction over trusts generally, Code, §3193, but especially over such trusts and uses as those set up in this-bill. Therefore we cannot say that the chancellor should-have dismissed the bill. Perhaps he was right to retain it until the question of the legal title to the trusteeship of this camp-ground could be tried and settled at law.
But .the question here is not whether the bill should be-dismissed ; it is, ought the in junction to have been granted ? It seems that the trustees of both sides claimed the right to *124administer the trust. Neither set, apparently from all the allegations in the bill, set up any title adverse to the beneficiaries or uses to which the ground was dedicated. Both sets appear from the allegations in the bill to be Methodists, and the only difference seems this, that the one holds under appointment of the quarterly conference, the other under the court. Those holding under the court are in possession, it seems, and the effect of the chancellor’s judgment or decree is to turn them out of, and put the others in control of, the grounds. An injunction restrains; it does not oust; its effect is to leave disputants in statu quo; it does not actively intervene so as to change possession under a de facto title ; at least, such is the scope of an interlocutory injunction which only stands until the hearing, and which is the act of the chancellor alone before the facts are found by the jury. .
The trustees who claim to be in under the appointment of the court are certainly in de facto, and the question of their title ought to be settled by the proper tribunal, we think, before they should be ejected and others put in possession and control. So it was ruled substantially in Hussey vs. Gallagher, 61 Ga., 86.
It is true that the defendants do not appear to have followed the act with exactness under which they claim their appointment, and when properly investigated under an information in the nature of a quo warranto, it may be made to appear that their title is worthless. It seems, to us, however, that a proceeding at law of that sort is the remedy of complainants under the allegations of their bill. They do not allege that defendants are preventing, or threatening to prevent, the Methodist people of Warren county from worship at the camp-ground. It is true that it is charged that they have done something which is not acceptable to the quarterly conference, but what that is is not distinctly alleged, except that they do not make returns to that body. If they were interfering with worship at the grounds, or otherwise using the land for their own emolument, or *125changing the use and directing it to purposes inconsistent with the trust, then equity would restrain until the hearing, and on the hearing grant full relief; but no such allegations are made in the bill, and no depositions were exhibited on either side, no answer put in, but every fact on which the chancellor acted is set out in the bill.
While, therefore, on a quo warranvo it may appear that these defendants are not entitled to the trust, because more than five applied to the court, and because camp-grounds are not apparently within the statute under which they hold — see Code, §1677; yet we hold that no reason appears in the bill why the harsh remedy of interlocutory injunction should be used against them.
Judgment reversed.